Citation Nr: 1707059	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously before the Board in January 2015, when it was remanded for further development.  At that time, the Board referred the issue of entitlement to TDIU to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  At this time, the Board finds it more appropriate to remand the issue of entitlement to TDIU to the AOJ as part of the initial rating assigned for the left shoulder disability, in light of the functional impairment resulting from the disability and its effect on the Veteran's ability to work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Also, it does not appear the AOJ has taken any further action regarding TDIU since the Board's referral of the issue in January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, VA examinations must include range of motion testing of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  Although there is range of motion testing for the paired joint in this case, the VA examination reports of record do not contain findings with respect to the other requirements of 38 C.F.R. § 4.59 in compliance with the holding in Correia.

The issue of entitlement to TDIU is inextricably intertwined with the initial rating assigned for the left shoulder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to assess the severity of his left shoulder disability.  The examiner must test the range of motion for the left and right shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  Once this testing is completed, the examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicated whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  This should be expressed in terms of degrees of additional range of motion loss, to the extent possible.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

2.  Readjudicate the issues on appeal, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

